NOTE: This order is nonprecedential.

  mntteb $>tate~ Qtourt of ~peaI~
      for tbe jfeberaI Qttrcutt

                YOLANDA S. GEIREN,
                     Petitioner,

                            v.
        UNITED STATES POSTAL SERVICE,
                  Respondent.


                       2011·3163


   Petition for review of the Merit Systems Protection
Board in case no. CH0752100958-I-1.


                     ON MOTION


                      ORDER

   Yolanda S. Geiren moves for leave to proceed in forma
paupens.

   Upon consideration thereof,

   IT Is ORDERED THAT:

   The motion is granted.
GEIREN v. USPS                                           2
                               FOR THE COURT


      JUL 21 2011               /s/ Jan Horbaly
        Date                   Jan Horbaly
                               Clerk
cc: Yolanda S. Geiren
    Jeanne E. Davidson, Esq.                   FILED
                                      II.S. COURT OF APPEALS FOR
s21                                       THE FEDERAL CIRCUIT

                                           .JUl 27 2011
                                             JAN HORBAlY
                                                CLERK